     Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



ROBYN KRAVITZ, et al.                        Civil Action No. 8:18-cv-01041-GJH

                     Plaintiffs,             Hon. George J. Hazel
      v.

U.S. DEPARTMENT OF COMMERCE, et
al.

                     Defendants.


LA UNIÓN DEL PUEBLO ENTERO; et al.           Civil Action No. 8:18-cv-01570-GJH

                     Plaintiffs,             Hon. George J. Hazel
      v.

WILBUR L. ROSS, sued in his official
capacity as U.S. Secretary of Commerce; et
al.

                     Defendants.



    RULE 26(A)(2)(B) EXPERT REPORT AND DECLARATION OF DAVID ELY
        Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 2 of 14



           EXPERT WITNESS REPORT AND DECLARATION OF DAVID ELY

I.      Professional Background

     1. I am the founder of Compass Demographics, a consulting and database management firm
        specializing in projects involving Census and Elections Data. I have extensive expertise
        and experience in the management of redistricting projects, the analysis of voting
        behavior, and demographic analysis.

     2. Prior to founding Compass Demographics, from 1986 to 2007, I was the Director of
        Research for the Redistricting and Reapportionment practice of Pactech Data and
        Research, where in addition to litigation expert and consulting work, I provided database
        construction and redistricting consultation to numerous jurisdictions.

     3. Since 1986, I have served as an expert witness in over 30 federal and state voting rights
        cases in 12 states. I have been retained as an expert by the Department of Justice and
        have testified on behalf of the United States in numerous cases involving enforcement of
        the federal Voting Rights Act, in which I performed analysis similar to the types of
        analysis discussed in this report.

     4. I have also served as a consultant and expert on behalf of private plaintiffs in state and
        federal voting rights litigation challenging electoral systems in multiple jurisdictions.

     5. I have also served as a consultant and expert on behalf of defendant jurisdictions, in
        voting rights litigation challenging election systems or districts.

     6. I have served as an expert witness in numerous cases brought under Section 2 of the
        federal Voting Rights Act, including with respect to plaintiffs’ satisfaction of the first
        threshold condition under the test of Thornburg v. Gingles, 478 U.S. 50 (1986)—namely,
        whether a minority group is sufficiently large and compact to constitute a majority of the
        voting age citizen population in a single-member district. Among the cases in which I
        have provided expert testimony concerning prong one of the Gingles test are Luna v.
        Kern County Board of Supervisors, 291 F. Supp.3d 1088 (E.D. Ca. 2018) (Plaintiffs
        prevailed, my prong one evidence adopted with approval by the court); Patino v. City of
        Pasadena, 230 F.Supp.3d 667, 674 (S.D.Tex. 2017) (same), Fabela v. City of Farmers
        Branch, Tex., 2012 WL 3135545, (N.D.Tex, 2012) (same); Benavidez v. City of Irving,
        Tex., 638 F.Supp.2d 709, 720 (N.D.Tex. 2009) (same).

     7. In addition to my expert witness work in cases under the federal Voting Rights Act, I
        have also testified as an expert in cases under the California Voting Rights Act, including
        Pico Neighborhood Association v. City of Santa Monica, Los Angeles Superior Court
        Case No. BC616804 (judgement pending); Jauregui v. City of Palmdale, Los Angeles
        Superior Court Case, No. BC 482039 (court relied on my testimony to find racially
        polarized voting and to enter a remedial plan); Garrett v. City of Highland, San
        Bernardino Superior Court, Case No. CIV-DS-1410696 (court approved my remedial
        plan); Yumore Kaku v. City of Santa Clara, Santa Clara Superior Court Case No.
        17CV31982 (remedial plan pending).
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 3 of 14



      8. Following the 1990, 2000, and 2010 Censuses, I have also served as a consultant to
         construct databases, draw district lines, or prepare presentation maps and reports for
         redistricting authorities in many jurisdictions in conducting their normal decennial
         redistricting. These jurisdictions include statewide congressional and legislative
         redistricting authorities, as well as a variety of County Boards, City Councils, School
         Boards, Water Districts, Regional Transit Boards and others.

      9. I participated in the construction of the California Statewide Redistricting Database for
         the California State Legislature for the last three redistricting cycles. That publicly
         available database includes voting, registration, and geographic data sets for the State of
         California for statewide elections beginning in 1992.

      10. A copy of my CV is attached as Appendix A. It contains a listing of selected cases in
          which I testified as an expert witness and a list of selected jurisdictions in which I
          performed database construction, demographic and voter analysis, and technical
          assistance; developed districting plans; participated in public hearings and presentation of
          plans; and analyzed alternative redistricting plans.

      11. I am being compensated at a rate of $250 per hour for my work in this case.


II.      Summary of Opinions

      12. I have been retained by the Plaintiffs in Kravitz v. U.S. Department of Commerce and in
          La Unión del Pubelo Entero v. Ross to provide my expert opinion concerning the use of
          data that are currently available from the U.S. Census Bureau in developing the statistical
          evidentiary proof necessary to establish a claim under Section 2 of the Voting Rights Act
          (“VRA”), particularly in cases where evidence of the citizen voting age population
          (“CVAP”) of a minority group is needed to prevail on a Section 2 claim.

      13. I have reviewed the letter (the “DOJ Letter”) dated December 12, 2017, from Arthur
          Gary, General Counsel for the Justice Management Division of the U.S. Department of
          Justice, to Dr. Ron Jarmin, acting Director of the U.S. Census Bureau, requesting that the
          Census Bureau “reinstate” a question regarding citizenship on the 2020 Census. The
          letter asserts that, to “fully enforce” the requirements of Section 2 of the Voting Rights
          Act, the Department of Justice (“DOJ”) needs “a reliable calculation of the citizen voting-
          age population in localities where voting rights violations are alleged or suspected,” and
          that the decennial census questionnaire is “the most appropriate vehicle for collecting that
          data.”

      14. The DOJ Letter notes that, prior to the 2010 Census, a question regarding citizenship was
          included on the “long form” questionnaire sent to a fraction of U.S. households as part of
          the decennial census. Following the 2000 Census, the Census Bureau discontinued the
          “long form” questionnaire and replaced it with the American Community Survey
          (“ACS”). The 2010 redistricting cycle was the first such cycle in which the ACS
          provided the only CVAP data available from the Census Bureau.



                                                   2
   Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 4 of 14



15. The DOJ Letter makes the following four assertions concerning alleged features of the
    ACS data that are not “ideal” for purposes of enforcing Section 2 of the Voting Rights
    Act:

        •   “Jurisdictions conducting redistricting, and the Department in enforcing Section
            2, already use the total population data from the census to determine compliance
            with the Constitution’s one-person, one-vote requirement, see Evenwel v. Abbott,
            136 S. Ct. 1120 (Apr. 4, 2016). As a result, using the ACS citizenship estimates
            means relying on two different data sets, the scope and level of detail of which
            vary quite significantly.”

        •   ACS data do not “align in time” with decennial census data used in redistricting,
            because ACS data “are rolling and aggregated into one-year, three-year, and five
            year estimates.”

        •   ACS data “are reported at a ninety percent confidence level, and the margin of
            error increases as the sample size—and thus, the geographic area—decreases,”
            whereas decennial census data represent “a full count of the population.”

        •   Decennial census data are reported down to the census block level, but ACS
            citizenship estimates are reported only to the census block group. Redistricting
            requires “further estimates and . . . interject[s] further uncertainty in order to
            approximate citizen voting-age population at the level of a census block.”

16. Based upon my decades of experience as an expert in Section 2 cases and the redistricting
    process generally, it is my opinion that there is no valid basis for the above assertions as
    set forth in the DOJ Letter. In particular:

        •   Reliance upon two or more different data sets is a routine statistical practice in
            Section 2 work and does not impede development of the proof required for the
            redistricting process or Section 2 enforcement. Moreover, the availability of
            decennial census citizenship data would not avoid the need to rely upon more
            than one data set in that context.

        •   For purposes of redistricting and Section 2 enforcement, citizenship population
            data do not need to align exactly in time with decennial census data on the total
            and voting-age population. Further, for Section 2 cases brought mid-to-late
            decade, ACS citizenship data would provide an advantage over decennial census
            data, because aggregated five-year ACS citizenship data would be more current.

        •   The confidence level and margin of error associated with ACS estimates do not
            present an obstacle to demonstrating that the minority group at issue constitutes a
            majority of CVAP in a proposed district. Moreover, census data reported at the
            block level must be edited for confidentiality purposes and therefore involve
            error and uncertainty that would not be avoided by adding a citizenship question
            to the decennial census questionnaire.


                                             3
          Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 5 of 14



               •   Block-level citizenship data from the Census Bureau have never been available in
                   the past, and their absence has not hindered my work drawing reliable district
                   maps that are in compliance with Section 2, nor prevented courts from finding
                   that the requirements of Section 2 have been met. ACS citizenship data reported
                   at the block group level are sufficient for these purposes.

III.      The Use of Citizenship Data in Redistricting and Section 2 Enforcement

       17. Redistricting is the process of drawing congressional, state legislative, and local electoral
           district boundaries. Regular redistricting occurs once a decade. Districts must be drawn
           with equal populations “as nearly as is practicable” to comply with the U.S.
           Constitution’s requirement that districts be drawn to comprise substantially equal
           populations.1 (The equal population requirement is sometimes referred to as the “one-
           person, one-vote” requirement.) Total population data from the decennial census are used
           to draw districts with equal population. Even when remedial districts are drawn mid-
           decade, these are the only data needed for the purpose of drawing districts that have equal
           population.

       18. Section 2 of the VRA prohibits the adoption of electoral districts that dilute the voting
           power of a politically cohesive minority population.2 In Gingles, the U.S. Supreme Court
           held that, to sustain a “vote dilution” claim under Section 2, plaintiffs must establish three
           “threshold preconditions.”3 First, a “minority group” must be “sufficiently large and
           geographically compact to constitute a majority in a single-member district.” Second, the
           minority group must be “politically cohesive.” Third, “the minority must be able to
           demonstrate that the white majority votes sufficiently as a bloc to enable it—in the
           absence of special circumstances, such as the minority candidate running unopposed—
           usually to defeat the minority’s preferred candidate.”

       19. The first Gingles precondition is satisfied by presenting the court with an illustrative
           districting plan that includes at least one majority-minority district based on CVAP data.
           Thus, Section 2 of the VRA often requires demographers such as myself to conduct
           analyses to determine whether a minority group can constitute a majority (i.e., more than
           50 percent) of the citizen voting age population in a single-member district.

       20. To determine whether a minority population is sufficiently compact to constitute a
           majority of the citizen voting age population in a district, however, it is not necessary to
           determine the exact number of citizens in each census block. There is also no requirement
           regarding the precise geographic distribution of voting-age citizens within a proposed
           district. The relevant question is whether it is “more likely than not” that the minority
           group comprises more than 50 percent of the voting-age citizens overall within a properly


1
    Wesberry v. Sanders, 376 U.S. 1, 8 (1964); Evenwel v. Abbott, 136 S. Ct. 1120 (2016).
2
    52 U.S.C. § 10301(a); Voinovich v. Quilter, 507 U.S. 146, 153 (1993).
3
    Thornburg v. Gingles, 478 U.S. 50-51 (1986).


                                                     4
       Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 6 of 14



       configured district.4 As discussed in detail below, Section 2 plaintiffs use sample survey
       data collected and reported by the Census Bureau to make this determination.

    21. The second and third Gingles preconditions require experts to analyze voting patterns by
        race and ethnicity to show that the minority group is politically cohesive (the second
        Gingles precondition) and that the white majority consistently votes against minority-
        preferred candidates and usually defeats these candidates (the third Gingles
        precondition). In addition, because the ballot is secret, a voter’s race and ethnicity are not
        available from voting records or election results. Therefore, polarization experts must
        conduct a statistical analysis comparing data on election results for each candidate by
        precinct with data on the racial/ethnic composition of the voters in each precinct. The
        statistical analysis determines the extent to which the number of votes cast for a particular
        candidate is correlated with the race of the voters supporting that candidate.

    22. As a demographer, I have frequently been called upon to conduct the analyses required to
        demonstrate that a particular minority group within a given jurisdiction (state, county,
        etc.) meets the first Gingles precondition. I also construct databases that include voting,
        registration, and geographic data, which other experts use to conduct the analyses
        required to determine if a minority group meets the second and third Gingles
        preconditions.

    23. The DOJ Letter asked the Census Bureau to “reinstate into the 2020 Census a question
        regarding citizenship” to help enforce Section 2 of the VRA. In fact, the decennial census
        short-form questionnaire has not included a citizenship question since before the VRA
        was enacted in 1965. Section 2 enforcement has always used citizenship data from
        sample surveys. From 1970 to 2000, the Census Bureau collected citizenship data from a
        sample of households through the long-form questionnaire it sent to approximately one in
        every six households during each decennial census. The citizenship data collected
        through the long-form questionnaire was reported only down to the census block-group
        level.

    24. In 2005, the Census Bureau began using the ACS to gather population information,
        including citizenship data, previously collected through the long-form questionnaire. The
        ACS is administered on an ongoing monthly basis to approximately 3.5 million
        households nationwide each year. The Census Bureau aggregates ACS data into 1-year
        and 5-year estimates.5 Cumulating ACS data to 5-year estimates yields a sample of

4
 Reyes v. City of Farmers Branch, Texas, No. 3:07-CV-900-O, 2008 WL 4791498, at *7 (N.D.
Tex. Nov. 4, 2008), aff'd sub nom. Reyes v. City of Farmers Branch, Tex., 586 F.3d 1019 (5th
Cir. 2009).
5
 The DOJ Letter fails to note that the Census Bureau stopped producing ACS 3-year estimates in
2014. Census Bureau, American Community Survey: When to Use 1-Year, 3-Year, or 5-Year
Estimates, https://www.census.gov/programs-surveys/acs/guidance/estimates.html; Census
Bureau, Understanding and Using ACS Single-Year and Multiyear Estimates,
https://www.census.gov/content/dam/Census/library/publications/2018/acs/acs_general_handboo
k_2018_ch03.pdf.


                                                  5
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 7 of 14



         approximately one in every eight households. While ACS 1-year estimates are only
         available for geographic areas with a population of 65,000 or greater, ACS 5-year
         estimates are available for all geographic areas. Like the census long-form questionnaire,
         the ACS 5-year estimates report citizenship data for all geographic areas down to the
         census block-group level.

      25. In my experience, the process of constructing district-level CVAP estimates, and the
          reliability of such estimates, are effectively the same regardless of whether the source of
          the citizenship data is the ACS 5-year estimates or the census long-form questionnaire.
          Further, the ACS provides important advantages over the census long-form questionnaire,
          because the ACS collects citizenship and other data throughout the decade, while the
          census long-form questionnaire provided static data of the population at the beginning of
          the decade. The ACS thus provides more reliable estimates of the composition of the
          current population later in the decade.

IV.      Reliance on Two Data Sets Is Commonplace and Does Not Impede Redistricting
         Analysis.

      26. The DOJ Letter alleged: “Jurisdictions conducting redistricting, and the Department in
          enforcing Section 2, already use the total population data from the census” to determine
          compliance with the Constitution’s equal population requirement, and thus “using the
          ACS citizenship estimates means relying on two different data sets, the scope and level of
          detail of which vary quite significantly.”

      27. I built redistricting datasets and assisted in the redistricting process for a number of
          jurisdictions following the decennial census in 1990, 2000, and 2010. Most of these
          jurisdictions needed to assess compliance with Section 2 of the VRA, and some were
          required to have plans precleared by the DOJ under Section 5 of the VRA. In my
          experience, relying on two different data sets does not impede the redistricting process or
          Section 2 enforcement.

      28. Total population data from the decennial census and citizenship data from the ACS serve
          distinct purposes in redistricting and Section 2 cases. Total population data from the
          decennial census are used to determine the size of the district, in order to draw districts
          with equal populations “as nearly as is practicable,” as required by the Constitution’s
          equal population requirement. These are the only data needed to determine compliance
          with that requirement.

      29. Once the size of the district has been determined, Section 2 experts use data from the
          ACS and other data sets to determine the demographic composition of a proposed district,
          including the percentage of the citizen voting age population of the district who are, for
          example, Hispanic. Currently available survey data are well-suited to this purpose. In
          practice, it does not matter that their “scope and level of detail . . . vary quite
          significantly” from a person-by-person enumeration, which is not needed to reliably
          determine the demographic composition of a district.




                                                   6
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 8 of 14



      30. In serving as an expert demographer in Section 2 cases, sometimes I also use survey data
          to provide socioeconomic characteristics of the communities captured by the districts I
          have drawn, to aid the court and the parties in determining whether the minority
          population comprises a “community of interest” in the Section 2 district.6 Such data may
          include characteristics such as income, education, and language spoken at home, all of
          which are derived from 5-year ACS data, and none of which are available from the
          decennial census. For instance, in Luna v. County of Kern, a Section 2 case challenging a
          supervisorial plan in Kern County, California, I used ACS data to demonstrate that
          plaintiffs’ illustrative maps were more effective than Kern County’s adopted map in
          “grouping into districts populations with similar socioeconomic characteristics, including
          educational attainment, income, homeownership, immigration status, and Spanish
          language ability.”7 The maps with these analyses are attached as Attachment 1.

      31. In Kern, I also used ACS data to draw two illustrative maps demonstrating that Hispanics
          could constitute a majority of the citizen voting age population in two of the map’s five
          districts. To draw the maps, I used data from the 2010 decennial census for total
          population and voting age population by race and ethnicity, and data from the 2005-2009
          ACS for citizen voting age population. Using these data, I drew one illustrative map
          demonstrating that Hispanics could constitute 53.2% of the CVAP in one district and
          54.5% of the CVAP in a second district. I drew a second illustrative map demonstrating
          that Hispanics could constitute 51.6% of the CVAP in one district and 52.0% of the
          CVAP in a second district. The court found that both illustrative maps established that
          Hispanics could constitute the majority of the CVAP in a properly configured district.8
          These illustrative maps are attached as Attachment 2.

      32. In addition, experts use other databases that include voting, registration, and geographic
          data to assess whether (1) the minority group is politically cohesive and (2) the white
          majority consistently votes against minority-preferred candidates and usually defeats
          these candidates. These data come from multiple sources, including state, county, and
          local election authorities. Even if a citizenship question were added to the 2020 Census,
          experts would still have to work with multiple data sets to perform the analysis necessary
          to satisfy the Gingles preconditions.

      33. In sum, experts often use multiple data sets to conduct their analyses. This is not unusual
          or difficult, nor does it present an obstacle to producing reliable estimates of the
          composition of a district’s population to meet VRA standards.




6
    LULAC v. Perry, 548 U.S. 399, 433 (2006).
7
    Luna v. County of Kern, 291 F.Supp.3d 1108-09, 1111, 1115-16 (E.D. Cal. 2018).
8
    Id. at 1107-08, 1114-15.


                                                   7
        Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 9 of 14



V.      The Temporal “Alignment” of ACS Citizenship and Decennial Census Data Does
        Not Raise an Obstacle to Proof of Section 2 Claims, and Rolling Data Provide
        Important Advantages.

     34. For purposes of redistricting and proving Section 2 claims, citizenship data do not need to
         align exactly in time with decennial census data on the total and voting-age population.
         As stated above, VRA experts use ACS citizenship data to determine the demographic
         composition of a district, not to count the number of eligible voters in a district as of a
         particular date. ACS data provide ample basis for reliable estimates of the demographic
         composition of a district even though the data are not all collected at the same time as the
         decennial census.

     35. The ACS is not the only data source used in Section 2 enforcement that does not align
         perfectly in time with the decennial census count of the total population. Indeed, the
         election data that are needed to assess whether the minority group satisfies the second and
         third Gingles preconditions reflect past election results, and the racial composition of
         voters in past elections, therefore, cannot align in time with the once-a-decade total
         population count obtained through the census.

     36. Further, although regular redistricting is done at the beginning of each decade, districts
         can be challenged in Section 2 litigation throughout the decade, and district boundaries
         may be redrawn to comply with Section 2. During the course of a decade, changing
         demographic conditions can result in changes to the vote-diluting effects of district
         boundaries and, thus, to changes in potential Section 2 liability.

     37. For example, if at the time redistricting occurs, the minority group is not sufficiently
         large to constitute the majority of a properly configured district, Section 2 would not
         require the redistricting plan to include a majority-minority district. But if the minority
         population grows and, later in the decade, Section 2 plaintiffs are able to show that the
         minority group constitutes more than 50 percent of the CVAP of a properly configured
         district (and the plaintiffs satisfy the other Gingles conditions), a court may order a
         remedial district to be drawn mid-decade. Thus, it is important to have citizenship data
         that are updated throughout the decade.

     38. For Section 2 cases brought mid-to-late decade, using demographic data from the ACS
         provides a better estimation of the demographic composition of the district than static
         decennial census data, particularly if the minority population in a particular geographic
         area is rapidly increasing. The decennial census reports population data only as of the
         census date. If the decennial census collected citizenship information, it would only
         provide information on the citizenship status of the population at a single point in time.
         Because the decennial census provides static data, federal courts have noted that “Census
         data are less probative the further away from the Census cycle one gets.”9 The ACS, by


9
 Reyes, 2008 WL 4791498, at *9; see also Perez v. Pasadena Indep. Sch. Dist., 958 F. Supp.
1196, 1212 (S.D. Tex. 1997), aff'd, 165 F.3d 368 (5th Cir. 1999).


                                                   8
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 10 of 14



          contrast, collects citizenship and other data throughout the decade, and thus provides
          more reliable estimates of the composition of the current population later in the decade.

      39. Before ACS 5-year citizenship estimates became available, the lack of current citizenship
          data created an obstacle to Section 2 enforcement. I have served as an expert witness in
          cases where Section 2 plaintiffs were able to satisfy the first Gingles precondition only
          after ACS 5-year citizenship estimates became available. For example, in Reyes v. City of
          Farmers Branch, Texas (“Farmers Branch I”),10 Hispanic residents of Farmers Branch, a
          city in Texas, filed a Section 2 claim challenging the at-large election of council members
          for the city of Farmers Branch. I did not serve as the expert in the initial case, which was
          unsuccessful, but served as the Section 2 expert in Fabela v. City of Farmers Branch,
          Texas (“Farmers Branch II”),11 the subsequent suit in which the plaintiffs prevailed in
          their Section 2 challenge to the at-large system of electing council members for the city
          of Farmers Branch.

      40. As the court’s 2008 decision notes, Farmers Branch I “was filed in 2007, many years
          after the 2000 Census data were collected.”12 The lack of current estimates of the
          citizenship population (such as ACS 5-year estimates) created an obstacle to plaintiffs
          satisfying the first Gingles precondition in that case. Specifically, the citizenship data
          collected through the 2000 Census long-form questionnaire indicated that Hispanics
          constituted less than 50 percent of the CVAP in the proposed district.13 Five-year ACS
          citizenship estimates were not available for the City of Farmers Branch at the time the
          plaintiffs’ earlier Section 2 expert conducted his analysis. The court found that plaintiffs’
          expert failed to demonstrate that it was more likely than not that the Hispanic population
          constituted more than 50 percent of the CVAP within a proposed district.14 Plaintiffs’
          Section 2 claim therefore failed.

      41. In 2010, the Census Bureau began publishing ACS 5-year estimates for all geographic
          areas down to the block group level.15 In Farmers Branch II, I used citizenship data from
          the ACS 5-year estimates (2005-2009), in combination with population data from the
          2010 Census, to draw four illustrative minority-majority districts.16 The court accepted
          these illustrative districts as evidence that plaintiffs met the first prong of Gingles, finding

10
  No. 3:07-CV-900-O, 2008 WL 4791498 (N.D. Tex. Nov. 4, 2008), aff'd sub nom. Reyes v.
City of Farmers Branch, Tex., 586 F.3d 1019 (5th Cir. 2009).
11
     No. 3:10-CV-1425-D, 2012 WL 3135545 (N.D. Tex. Aug. 2, 2012).
12
     Reyes, 2008 WL 4791498, at *9.
13
     Id. at *8.
14
     Id. at *8-19.
15
   Census Bureau, Understanding and Using ACS Single-Year and Multiyear Estimates,
https://www.census.gov/content/dam/Census/library/publications/2018/acs/acs_general_handboo
k_2018_ch03.pdf.
16
     Fabela, 2012 WL 3135545, at *4.


                                                     9
           Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 11 of 14



           that plaintiffs “have proved that, using the most accurate, readily-available data, a
           geographically compact demonstration district can be drawn in Farmers Branch in which
           Hispanics constitute more than 50% of the CVAP.”17 In addition, the court explained that
           it was reaching a different outcome than Farmers Branch I in large part because the
           “differences in the proof that the plaintiffs offered in the two trials.”18

VI.        The Confidence Level and Margin of Error Associated With ACS Estimates Do Not
           Present an Obstacle in Section 2 Cases.

      42. The DOJ Letter asserts that “ACS estimates are reported at a ninety percent confidence
          level, and the margin of error increases as the sample size—and thus, the geographic
          area—decreases,” whereas “decennial census data is a full count of the population.”

      43. The statement that margin of error increases as the geographic area under review gets
          smaller is irrelevant in this context. The relevant inquiry in Section 2 cases is whether it
          is more likely than not that the minority group comprises a majority of CVAP at a district
          level.19 As the court noted in Farmers Branch II, the “pertinent margin of error” is “the
          margin of error for the Hispanic CVAP,” for example, “for a given illustrative district.”20
          Districts typically comprise multiple census block groups—which the ACS data
          reports—and the statistical margin of error decreases as block groups are aggregated into
          an illustrative district.21 The relevant margin of error—i.e. margin of error at the district
          level—is generally small enough that I can estimate the Hispanic CVAP and the CVAP
          figures needed for Section 2 purposes with a high degree of statistical certainty.

      44. Courts have recognized that the relevant margin of error of ACS data for Section 2
          purposes is the margin of error at the district level, and have found CVAP calculations
          based on ACS data to be reliable.22 Courts do not require any level of certainty about the
          estimate in each and every small block of the district. What is material to a court’s
          determination of prong one is how certain I can be that the minority population is
          sufficiently compact to constitute a majority in a district—how certain can I be about the
          CVAP estimate in the entire district. Even taking into consideration the margin of error of
          ACS estimates, a point estimate of above 50 percent CVAP still establishes that the
          Hispanic CVAP is above the 50 percent threshold required to satisfy the first Gingles
          precondition. Point estimates (such as for the Hispanic CVAP) established to a 90 percent
          confidence level likewise are broadly recognized as sufficient to meet this standard.



17
     Id. at *8.
18
     Id. at *8 n.21.
19
     Reyes, 2008 WL 4791498, at *7.
20
     Fabela, 2012 WL 3135545, at *7 n.15.
21
     Id.
22
     Id. at *6-7, n.15.


                                                   10
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 12 of 14



      45. Moreover, the DOJ Letter’s suggestion that citizenship data generated by the 2020
          Census would not be subject to error or uncertainty is simply incorrect. In fact, as Dr.
          John Abowd, Chief Scientist at the Census Bureau, acknowledged in his deposition
          testimony, the decennial census data used for redistricting (P.L. 94-171 data) are affected
          by error or uncertainty “because of the statistical methods that intervene in converting the
          responses to tabular data, including [the] disclosure avoidance” protocols the Census
          Bureau implements to comply with federal law.23 The impact of these protocols would
          increase as the geographic areas under scrutiny get smaller.

      46. Further, Dr. Abowd testified that the Census Bureau has not yet determined whether the
          error and uncertainty associated with block-level CVAP data based on the 2020 Census
          (if the citizenship question is allowed) would be any less significant than the error and
          uncertainty associated with the ACS citizenship data currently used for Section 2
          enforcement purposes.24 Dr. Abowd also indicated that the Census Bureau does not yet
          know if the error and uncertainty associated with block-level CVAP data based on the
          2020 Census will “still allow redistricting offices and the Department of Justice to use the
          data effectively.”25

      47. Based on my experience, and especially in light of the above testimony of Dr. Abowd, it
          is my opinion that this purported reason for the DOJ’s request to include a citizenship
          question on the 2020 Census questionnaire has no foundation.

VII.      Block-Level Citizenship Data from the Decennial Census Are Not Needed for
          Section 2 Enforcement.

      48. The DOJ Letter’s final stated reason for requesting the addition of a citizenship question
          is also illusory. Block-level citizenship data are not directly relevant to Section 2
          enforcement or redistricting. When courts, jurisdictions, or demographers examine a
          district intended to be a majority-minority district, it is not necessary to determine the
          exact number of citizens in the district. There is also no requirement regarding the precise
          geographic distribution of voting-age citizens within a district. What matters is the
          minority share of CVAP of the entire district, not the CVAP of any particular block
          within that district.

      49. Block-level citizenship data are needed only when an illustrative district cannot be
          constructed by aggregating census block groups. When that happens, I use a process that
          I developed decades ago when citizenship data were obtained from the decennial census
          long-form questionnaire, which also provided block-group level CVAP estimates. The
          same process can be applied using the block-group level CVAP estimates provided by the
          ACS. I have been able to apply a basic methodological system that has been perfectly
          reliable for those purposes.

23
     Deposition of Dr. John Abowd, Chief Scientist, U.S. Census Bureau, August 29, 2018, at 49.
24
     Id. at 100-101.
25
     Id. at 101.


                                                  11
         Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 13 of 14



      50. Specifically, in those instances in which one or more block-level estimates are necessary
          to construct an illustrative district meeting the first Gingles condition, this can be done
          through a standard method of disaggregating data, using what is known as a raking factor.
          This method is more complicated to describe than it is to perform—accurately and
          reliably.

      51. A raking factor is a related data element that is available at both the level of geography at
          which the aggregate data are available (e.g., the block-group level), and at the level of
          geography at which disaggregated data are desired (e.g., the block level). The relationship
          between the aggregate data and the raking data is treated as being the same for both levels
          of geography. Voting Age Population from P.L. 94-171 data files provide an almost ideal
          raking factor for Citizen Voting Age Population from the ACS tabulation.

      52. In order to compute a block-level estimate of an ethnic group’s CVAP, all I have to do is
          (1) divide the block group CVAP estimate by the block group VAP for the same ethnic
          group, and then (2) multiply the census block VAP by the result for each block in a block
          group. This duplicates at the census block level the relationship that exists between
          CVAP and VAP at the block group level.

      53. Once the raking files are created for a state, it is a simple matter to create census block-
          level estimates from each new CVAP tabulation. These procedures have been set up and
          used in some form since the 2003 release of CVAP data from the 2000 Census long-form
          questionnaire. The margins of error associated with these results are well-controlled and
          have been recognized by courts as reliable in the Section 2 context.

      54. Finally, while decennial census data are reported to the census block level, adding a
          citizenship question to the decennial census will not actually provide the DOJ with
          citizenship information about the individuals who reside within a particular census block.
          Dr. Abowd testified that, because of federal confidentiality requirements, the Census
          Bureau implements disclosure avoidance protocols to hide the actual characteristics
          associated with the individuals who reside on a particular census block, through
          disclosure avoidance systems such as data swapping and synthetic data noise infusion.26
          Thus, according to Dr. Abowd’s testimony, even if the 2020 Census asks about
          citizenship, “[t]here won’t be a single block in which the citizenship variables or the race
          and ethnicity variables are the values reported by the people who live there.”27




26
  Id. at 50-53, 67-68. I understand from Dr. Abowd’s testimony that the Census Bureau does
data swapping by selecting a sample of households, matching those households on a set of key
variables with households in neighboring geographic areas that have similar characteristics, and
swapping the information for each household according to an undisclosed algorithm. Id. at 51-
53. Synthetic data noise infusion uses statistical modeling to generate contrived household
characteristics for purposes of avoiding the disclosure of confidential information.
27
     Id. at 68.


                                                   12
       Case 1:18-cv-02921-JMF Document 408-7 Filed 10/26/18 Page 14 of 14



VIII. Conclusion

         In my decades of experience as a voting rights expert, the lack of citizenship data from
the decennial census has not hindered my work, including my work for DOJ in Section 2 cases.
Based on my experience serving as a Section 2 expert, including for the DOJ, it is my opinion
that, for purposes of demonstrating that the minority group citizen population is sufficiently large
and compact to constitute a majority of the CVAP in an illustrative single-member district, (1)
block-level citizenship data from the decennial census are not needed; and (2) the citizenship
estimates currently available from the ACS are sufficient. Finally, the Census Bureau has said
that adding a citizenship question to the decennial census will not result in the availability of
citizenship information about the individuals who actually reside within a particular census
block, and that it is unclear whether the error and uncertainty associated with citizenship data
from the decennial census will allow redistricting offices and the DOJ to use the available data
effectively. In short, all of the reasons suggested in the DOJ Letter for requesting the addition of
a citizenship question to the 2020 Census questionnaire evaporate upon close examination.

                                          *      *       *
       I reserve the right to supplement this declaration if I become aware of additional
information or documentation that would require further analysis and any modification or
addition to my opinions as stated herein.
                                                                                                       •
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

       Executed on October 5, 2018.

 >




                                                 13
